UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TEWHAN BUTLER,

                              Petitioner,

       -against-                                              9:18-CV-1354 (LEK)

WARDEN, FCI Ray Brook,

                        Respondent.
__________________________________

                                   DECISION AND ORDER

I.     INTRODUCTION

       Petitioner Tewhan Butler, serving a sentence in the custody of the Bureau of Prisons

(“BOP”), seeks a writ of habeas corpus under 28 U.S.C. § 2241 challenging the BOP’s

computation of his good conduct time (“GCT”). Dkt. Nos. 1 (“Petition”), 1-1 (“Memorandum”),

1-2 (“Petitioner Exhibits”). Respondent opposed the Petition and submitted relevant records.

Dkt. Nos. 7 (“Opposition”), 7-1 (“Respondent’s Exhibits”). Petitioner filed a reply. Dkt. Nos. 9

(“Traverse”), 9-1 (“Reply Exhibits”).1 For the reasons explained below, the Petition is dismissed.

II.    RELEVANT BACKGROUND2

       A. New Jersey State Charges

       Petitioner was the leader of the a street gang called the Double II Bloods since the 1990s.

Sentencing Tr. at 22–25. Before his federal indictment in this case, he was arrested on various


         1
           Respondent’s attached exhibits include an affidavit from Forest Kelly, Correctional
 Program Specialist with the BOP, Dkt. No. 7-1 at 2–4 (“Kelly Affidavit”). Petitioner’s Reply
 Exhibits include his affidavit. Dkt. No. 9-1 at 1–2 (“Petitioner’s Affidavit”). Petitioner’s federal
 Sentencing Transcript is Dkt. No. 1-2 at 2–57.
         2
           Citations to the filings in this case refer to the pagination generated by CM/ECF, the
 Court's electronic filing system.
state charges. On both January 27, 1998, and April 30, 2002, Petitioner was arrested and

promptly released from custody. Dkt. No. 7-1 at 34–35 (“BOP Administrative Decision”). On

October 21, 2000, Petitioner was again arrested, later indicted, and ultimately released on bail on

June 15, 2001. Id.; see also Resp.’s Exs. at 14.

       Most importantly, on October 1, 2002, Petitioner was arrested in connection with several

different criminal charges that gave rise to two indictments. Kelly Aff. ¶ 6; Traverse at 1; Reply

Exs. at 5. The first indictment, No. 03-06-020761, returned on June 5, 2003, charged Petitioner

with murder, robbery, and unlawful possession of a weapon. Kelly Aff. ¶ 6; Reply Exs. at 3–4. A

state jury acquitted Petitioner of these charges on September 24, 2004. Reply Exs. at 1, 3.

       The second indictment, No. 04-09-2967, returned on September 2, 2004, charged

Petitioner with various drug offenses. Kelly Aff. ¶ 6; Reply Exs. at 5. On September 22, 2005,

Petitioner pled guilty to that indictment, Kelly Aff. ¶ 7; Reply Exs. at 2, and was sentenced to

five years in the custody of the New Jersey Department of Corrections (“NJDOCS”). Resp.’s

Exs. at 14; Reply Exs. at 5. Petitioner’s state sentence would expire on September 30, 2007. Dkt.

No. 7-1 at 19 (“NJDOCS Final Discharge Notice”).

       B. Federal Guilty Plea and Sentence

       Meanwhile, Petitioner was indicted with federal charges in the United States District

Court for New Jersey. On September 21, 2006, while serving his state sentence, he pled guilty to

Racketeering in violation of 18 U.S.C. § 1962(c). Sentencing Tr. at 22–25; Kelly Aff. ¶ 5;

Dkt. No. 7-1 at 12–17 (“Amended Judgment”). Petitioner was sentenced on April 16, 2007.

Sentencing Tr. at 46; Kelly Aff. ¶ 9; Am. Judgement at 14. By then, he had already served 54




                                                   2
months on his state sentence. Sentencing Tr. at 48–49. In imposing the federal sentence, the

district judge stated:

              It is the intention of this [c]ourt that [Petitioner] be imprisoned for a
              term of 360 months for the offenses to which he has pleaded
              guilty . . . This sentence of 360 months shall run concurrently with the
              undischarged state term of imprisonment in the State of New Jersey for
              State Indictment Number 04-09-2967, and for which [Petitioner] has
              already served 54 months . . . Pursuant then to U.S. Sentencing
              Guidelines, Section 5G1.3, [the court] hereby adjusts the 30-year
              sentence to reflect a credit for the 54 months served as of April 16,
              2007, in the Custody of the New Jersey Department of Corrections.
              [Petitioner] is hereby committed to the Custody of the Bureau of
              Prisons to be imprisoned for the remaining term of 306 months. Said
              sentence shall continue to run concurrently to the remainder of the
              [state] sentence[.]

Id.; see also Kelly Aff. ¶ 9. The court directed the BOP to credit 238 days against Petitioner’s

sentence “to reflect the time [he] spent in the custody of the [state] Essex County Jail [from his

detention on October 21, 2000] until he was release[d] on bail on June 15, 2001.” Sentencing Tr.

at 50. Finally, the Court stated it “anticipate[d] that all good time calculations by the Bureau of

Prisons shall be made on the full 30-year [360-month] term of imprisonment that [the court]

ha[s] imposed.” Id.3

        C. The BOP’s GCT Calculation

        The BOP determined Petitioner’s projected release date based on the 306-month term he

was sentenced to serve in federal custody, beginning April 16, 2007. Kelly Aff. ¶ 11. First, it

awarded 243 days of credit for the time Petitioner spent in state custody that was not credited


         3
           The government objected to the court’s direction on the calculation of good time by
 stating “that it [wa]s the government’s understanding that good time credit begins to be
 accrued, if at all, one year after the time that [Petitioner] enters into Bureau of Prisons’ custody”
 and that Petitioner was “not entitled to . . . good time credit for the time he has currently spent
 in state prison.” Sentencing Tr. at 54.

                                                  3
toward his state sentence. Id.; see also BOP Admin. Dec. 34. Second, and most pertinent here, it

concluded that “Petitioner is currently eligible to receive a total of 1,116 days of GCT credits”

and “is currently scheduled to release from [BOP] custody . . . on January 25, 2029.” Kelly Aff.

¶ 11. Petitioner properly grieved his GCT computation through BOP’s administrative channels.

Id. ¶ 12; Resp.’s Exs. at 34–43. He claimed that he should have been given GCT credit for the 54

months the court subtracted from his federal sentence for the time he was in state custody. Id. at

36–37, 39–40, 42–43. The BOP denied Petitioner’s grievances. BOP Admin. Dec. at 34–35.

       D. This Petition

       Petitioner now requests that the Court direct the BOP to award him GCT credit on the

360-month “sentence” pronounced by the sentencing judge, including his 54 months in state

custody before his federal sentencing. Pet. at 9; see also Sentencing Tr. at 4–5. Respondent

(incorrectly, we will see) accepts that Petitioner’s sentence was 360 months, but argues that

Petitioner can only receive GCT based on the time he spends in federal custody. Opp’n at 2, 4–5.

IV.    APPLICABLE LAW

       A. Habeas Corpus

       Habeas corpus relief is available for prisoners “in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). A prisoner may petition

pursuant to 28 U.S.C. § 2241 to challenge the execution of his or her sentence, including the

calculation of GCT. See Adams v. United States, 372 F.3d 132, 134–35 (2d Cir. 2004) (citing

Nash, 245 F.3d at 146); see also Cook v. N.Y.S. Div. of Parole, 321 F.3d 274, 278 (2d Cir. 2003)

(explaining that a petitioner can use § 2241 to challenge a federal official’s computation of a

sentence, parole decisions, or prison disciplinary actions). Petitions filed under § 2241 must


                                                 4
name the Petitioner’s warden as respondent and be filed in the district where the Petitioner is

confined. 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542 U.S. 426, 435, 447 (2004). Since

Petitioner is incarcerated at FCI Ray Book, in the Northern District of New York, he may

therefore petition this Court under § 2241 to challenge the calculation of his GCT.

       B. Measuring a Federal Prison Sentence

       18 U.S.C. § 3585 defines a sentence of imprisonment as follows:

        (a) Commencement of sentence. — A sentence to a term of
            imprisonment commences on the date the defendant is received in
            custody awaiting transportation to, or arrives voluntarily to
            commence service of sentence at, the official detention facility at
            which the sentence is to be served.

        (b) Credit for prior custody. — A defendant shall be given credit toward
            the service of a term of imprisonment for any time he has spent in
            official detention prior to the date the sentence commences–

             (1) as a result of the offense for which the sentence was imposed; or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the sentence
             was imposed;

             that has not been credited against another sentence.

        “The Attorney General, through the BOP, possesses the sole authority to make [prior

custody] credit determinations pursuant to 18 U.S.C. § 3585(b).” United States v. Whaley, 148

F.3d 205, 206 (2d Cir. 1998) (citing United States v. Wilson, 503 U.S. 329, 333 (1992)). The

BOP “may grant a[n inmate] credit against his federal sentence for time served in custody prior

to sentencing in district court” only if the “presentence custody has not been credited against

another sentence.” Lopez v. Terrell, 654 F.3d 176, 178 (2d Cir. 2011); United States v.




                                                 5
Labeille–Soto, 163 F.3d 93, 99 (2d Cir.1998) (“[A] defendant has no right to credit on his

federal sentence for time that has been credited against his prior state sentence.”).

       “If a defendant’s presentence custody has been credited to another sentence,” like

Petitioner’s state sentence, “no § 3585(b) credit is available, but the Sentencing Guidelines

provide a functional equivalent.” Id. at 178. Section 5G1.3(b) of the United States Sentencing

Guidelines (the “Guidelines”) provides that when a defendant is serving a “term of imprisonment

[that] resulted from another offense that is relevant conduct4 to the instant offense of

conviction . . . the court shall adjust the sentence [for the instant offense] for the undischarged

term of imprisonment if the court determines that such period of imprisonment will not be

credited to the federal sentence by the [BOP].” U.S.S.G. § 5G1.3(b). “Section 5G1.3(b) of the

Guidelines therefore applies where a defendant faces punishment for the same criminal conduct

in two prosecutions and ensures that the defendant receives credit for time already served to

eliminate double punishment.” Lopez, 654 F.3d at 179 (citiation omitted); see also United States

v. Gonzalez, 192 F.3d 350, 354 (2d Cir. 1999) (holding that because the defendant’s presentence

custody was credited to his state sentence, no § 3585(b) credit was available; thus, U.S.S.G. §

5G1.3(b) applied).

       A comment to § 5G1.3, comment 2, gives an example where subsection (b) would apply:

       The defendant is convicted of a federal offense charging the sale of 90 grams of
       cocaine. Under § 1B1.3, the defendant is held accountable for the sale of an


         4
           “Relevant conduct” is defined in § 1B1.3 to include “all acts and omissions
 committed, aided, abetted, counseled, commanded, induced, procured, or willfully caused by
 the defendant . . . that occurred during the commission of the offense of conviction, in
 preparation for that offense, or in the course of attempting to avoid detection or responsibility
 for that offense.” “Relevant conduct” is used to determine the defendant’s guideline range and,
 therefore, is a factor in determining his sentence.

                                                  6
       additional 25 grams of cocaine, an offense for which the defendant has been
       convicted and sentenced in state court. The defendant received a nine-month
       sentence of imprisonment for the state offense and has served six months on that
       sentence at the time of sentencing on the instant federal offense. . . . The court
       determines that a sentence of 13 months provides the appropriate total
       punishment.

§ 5G1.3 cmt. 2(d). In that case, “[b]ecause the defendant has already served six months on the

related state charge as of the date of sentencing on the instant federal offense,” the court should

impose “a sentence of seven months . . . to run concurrently with the three months remaining on

the defendant's state sentence” to “achieve[ ] this result.” Id. It may not, however, impose a

sentence of 13 months and “backdate” it to begin when the defendant was arrested on the state

charges. Gonzalez, 192 F.3d at 353. A court cannot order a federal sentence to have commenced

before it was imposed. Id.

       The BOP may give prisoners time off their sentence (“Good Conduct Time”) if they

comply with BOP institutional rules while in custody. 18 U.S.C. § 3624(b) governs the award of

GCT. It provides:

             [A] prisoner who is serving a term of imprisonment of more than 1 year
             other than a term of imprisonment for the duration of the prisoner’s
             life, may receive credit toward the service of the prisoner's sentence,
             beyond the time served, of up to 54 days at the end of each year of the
             prisoner’s term of imprisonment, beginning at the end of the first year
             of the term, subject to determination by the Bureau of Prisons that,
             during that year, the prisoner has displayed exemplary compliance with
             institutional disciplinary regulations.

Id.

       A sentencing adjustment imposed by a court under the sentencing guidelines, § 5G1.3(b),

and a sentence credit given by the BOP under federal statute, § 3585(b), both have the effect of




                                                 7
reducing the time a prisoner must serve in prison. However, they have different implications for the

calculation of GCT. As the Second Circuit has explained:

             Where an inmate is in custody prior to being sentenced, two possible
             scenarios arise. In the first, if a defendant is arrested for a federal
             offense and placed in presentence custody, the BOP will typically grant
             the defendant a credit against his sentence under 18 U.S.C. § 3585(b)
             for that period . . . .

             In contrast, the second scenario arises when a defendant is convicted
             and sentenced in state court, and, while serving his state sentence, is
             indicted federally and sentenced in district court for an offense for
             which the relevant conduct includes his prior state conviction. Under
             these circumstances . . . because the defendant’s presentence custody
             has already been credited against another sentence—namely, the
             defendant's state sentence—the agency is prohibited from crediting that
             time against his federal sentence. 18 U.S.C. § 3585(b) . . . To ensure
             that the defendant does not face punishment for the same criminal
             conduct in two prosecutions . . . however, the Sentencing Guidelines
             instruct the district court to adjust the defendant's federal sentence
             based on the time already served on his state sentence, since that period
             of custody cannot be credited by the BOP under § 3585(b) . . .. When
             the BOP calculates GCT, therefore, it will count only the period of
             incarceration following the date of sentencing in district court because
             that term of imprisonment constitutes the defendant’s federal sentence.
             . . . The agency will not award GCT for any presentence time in
             custody adjusted under U.S.S.G. § 5G1.3(b) because that time does not
             constitute part of the defendant’s federal sentence having already been
             credited to the defendant’s state sentence.

Lopez, 654 F.3d at 184–85 (internal quotation marks and citations omitted). In other words, the BOP

may award “GCT for presentence custody where a defendant receives a § 3585(b) credit, but not

where a defendant receives a U.S.S.G. § 5G1.3(b) adjustment.” Id. at 187.

V.      DISCUSSION

        As the BOP concluded, Petitioner’s case falls into the second category contemplated by

Lopez; he received a § 5G1.3(b) adjustment. BOP Admin. Dec. at 34. He was arrested on October



                                                 8
1, 2002 in connection with various state charges and, on February 10, 2006, was sentenced to five

years in New Jersey state prison. Reply Exs. at 5 (“State Court Judgment”). When the New Jersey

District Court imposed his federal sentence on April 16, 2007, he had already served 54 months in

state custody that was credited toward his state sentence. Sentencing Tr. at 48–49.5 Under § 3585(b),

the BOP could not credit that 54 months against Petitioner’s federal sentence. Nevertheless, the state

crimes were relevant conduct “included in [Petitioner’s federal] crime of conviction;” therefore, the

sentencing court factored them into his federal sentence.6 Sentencing Tr. at 47. The sentencing court



         5
          Petitioner contends that he was in federal custody since his September 24, 2004
 acquittal on his first state indictment charging murder. Traverse at 3–4 (“[P]etitioner was not
 serving any sentence when a federal detainer was placed on him, therefore the federal
 authorities assumed jurisdiction of his person following his acquittal on state murder charges.”).
         However, Petitioner is mistaken. First, New Jersey had primary jurisdiction to hold
 Petitioner until his five-year state sentence expired. See Cruz v. Walsh, 633 F. App’x 794, 795
 (2d Cir. 2015) (summary order) (“New York gained primary jurisdiction over Cruz when he
 was arrested pursuant to a New York warrant, retained that jurisdiction throughout his federal
 proceedings, and did not relinquish that jurisdiction until he had completed his state
 sentence[].”); see also In re Liberatore, 574 F.2d 78, 89 (2d Cir. 1978) (holding that primary
 “jurisdiction is not exhausted until there has been complete compliance with the terms of, and
 service of any sentence imposed by, the judgment of conviction entered against the [petitioner]
 by the courts of that first sovereignty”). Second, as his counsel argued and the New Jersey
 federal district judge found at his sentencing, he spent those 54 months from October 2002 to
 April 2007 in state custody, and that time was credited toward his five-year state drug sentence.
 Sentencing Tr. at 10 (counsel arguing that the 54 months should be credited under § 5G1.3(b)),
 48–49 (court stating that Petitioner had “already served 54 months” of an “undischarged state
 term of imprisonment . . . for state indictment number 04-09-2967); NJDOCS Final Discharge
 Notice (stating that Petitioner’s state sentence expired on September 30, 2007).
         6
           Petitioner pled guilty to Racketeering under 18 U.S.C. § 1962(c), which means he
 admitted to “participat[ing] . . . in the conduct of [an] enterprise’s [the Double II Blood’s]
 affairs through a pattern of racketeering activity.” Petitioner’s state crimes were “racketeering
 activity” that formed the basis of his federal offense. Traverse at 5 (“[P]etitioner’s federal
 racketeering charges were part and parcel of the state offenses based on the time frame when
 the offenses were committed.”); Am. Judgment at 12 (stating that the racketeering activity
 spanned from 1993 through October 14, 2004); Sentencing Tr. at 23–24 (describing Petitioner’s
 drug crimes as part of the racketeering offense).

                                                  9
believed that Petitioner should be incarcerated for 360 months for the conduct underlying both his

federal and state convictions. Id. at 46–47. However, if the court sentenced Petitioner to a 360-

month prison term, Petitioner would have had to serve 360 months from April 16, 2007—that is,

until April 16, 2037, minus GCT and 243 days of prior custody credit—in prison: approximately 54

months more than he is currently set to serve. See Gonzalez, 192 F.3d at 353; Kelly Aff. ¶ 11 (noting

that Petitioner’s federal sentence commenced on April 16, 2007 and is projected to expire in 2029).

As § 5G1.3(b) recognizes, this would amount to unfair double-punishment (of 54 months) for the

same conduct underlying both his federal and state sentences. To avoid that result, the court

followed § 5G1.3(b) and reduced the 360 sentence she otherwise would have imposed by 54 months,

imposing a 306-sentence. Sentencing Tr. at 49; Am. Judgment at 14.7

       Petitioner argues that the district judge imposed a 360-month term of imprisonment and

backdated it to his October 2002 arrest on the state charges; therefore, he reasons, the 54 months he

spent in state custody is part of his federal sentence and should factor into his GCT calculation. His

confusion is understandable; the sentencing judge may have shared it. At various points, she referred

to 360 months as Petitioner’s “sentence,” and stated that she “anticipated] that all good time

calculations by the Bureau of Prisons shall be made on the full 30-year [360-month] term of

imprisonment that [the court] ha[s] imposed.” Sentencing Tr. at 45, 50. However, as explained

earlier, the sentencing judge could not backdate Petitioner’s sentence; therefore, a 360-month



         7
          The sentencing judge followed the steps outlined in § 5G1.3(b), Comment 2, to adjust
 Petitioner’s sentence. She identified (1) the appropriate subsection, 5G1.3; (2) the amount of
 time the sentence was being adjusted, 54 months; (3) the undischarged term of imprisonment
 for which the adjustment is being given, New Jersey Indictment No. 04-09-2967; and (4) that
 the sentence imposed constitutes an adjustment of an otherwise appropriate thirty year term.
 See Sentencing Tr. at 49.

                                                 10
sentence would have run from April 2007—an outcome the sentencing judge clearly did not intend.

See Gonzalez, 192 F.3d at 353 (explaining that, because the sentencing court futilely attempted to

“backdate” the defendant’s sentence “to the date of his arrest” on state charges, the defendant would

“serve a sentence that is approximately 27 months longer than the district court apparently intended”

if the sentence were affirmed). Indeed, the Amended Judgment indicates a sentence of 306 months.

Am. Judgment at 14 (“The defendant is hereby committed to the custody of the [BOP] for a term

of 306 months, to run concurrently with the remainder of defendant’s sentence on State of New

Jersey Indictment No. 04-09-2967.”).8

       The Second Circuit reviewed a similar record in Lopez. There, the district judge “determined

. . . that Lopez was eligible for a 94-month adjustment under U.S.S.G. § 5G1.3(b) based on

presentence state custody.” Lopez, 654 F.3d at 179. At the sentencing hearing, the court “imposed

a 132–month term of imprisonment to run concurrent with Lopez’s state conviction, ‘with a credit

for time served in state and federal custody from [August] 11, 2000.’” Id. As here, it later “clarified

in its written judgment that the term of imprisonment was 132 months, minus 94 months for time

already served, which resulted in an actual term of 38–months imprisonment.” Id. Then:

       the BOP calculated Lopez’s GCT based solely on the 38 months of imprisonment he
       served following the date of sentencing because under § 3585(a), this term of
       imprisonment constituted Lopez’s federal sentence. The agency excluded from its
       GCT calculation the 94 months of imprisonment Lopez served in state and federal
       custody prior to sentencing, reasoning that under § 3585(b), those months of
       imprisonment could not form part of Lopez’s federal sentence because they had
       already been credited to his state sentence.



         8
          As the BOP and the government note, there was another problem with the sentencing
 judge’s assumption; until July 19, 2019, a prisoner was only entitled to GCT based on the time
 he actually served—not based on the entire sentence imposed. See Barber v. Thomas, 560 U.S.
 474, 482–83 (2010).

                                                 11
Id. Like Petitioner, Lopez argued “that he should receive GCT based on the 132–month term

originally announced by the district court at his sentencing hearing.” Id. at n. 5.

       The Second Circuit rejected this argument; the court found it “incontrovertible that

Lopez’s federal sentence was 38 months,” as Lopez’s “sentence could not begin prior to when he

was sentenced in district court.” Id. (citing United States v. Labeille–Soto, 163 F.3d 93, 98

(2d Cir. 1998) for the proposition “that a federal sentence cannot commence prior to the date on

which it is imposed”). Thus, the BOP was correct to exclude the 94 months of presentence state

custody from the GCT calculation. Id. So too here. Although the district judge initially stated

that the sentence was 360 months with 54 months’ “credit,” the Amended Judgment clarifies that

she intended to impose a 306 month sentence. Am. Judgment at 14. As in Lopez, the BOP

correctly projected GCT based on the adjusted 306-month sentence, and appropriately excluded

the 54 months of presentence state custody from the equation. Lopez, 654 F.3d at 184–85 & n. 5.

       The Court notes that on July 19, 2019, the First Step Act went into effect and amended

18 U.S.C. § 3624(b)(1) to change the way good-time credit must be calculated. United States v.

Scouten, No. 13-CR-20, 2019 WL 1596881, at *1 (W.D.N.Y. Apr. 15, 2019).9 It now permits the

BOP to award up to 54 days of GCT “for each year of the prisoner’s sentence imposed by the

court” instead of “each year of the prisoner’s term of imprisonment,” First Step Act §

102(b)(1)(A)(i). This means that the BOP will calculate GCT based on a prisoner’s whole

sentence, not just the time a prisoner actually serves, “effectively abrogating Barber v. Thomas.”


         9
            “Enacted in 2018, the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, was the
 result of a bipartisan legislative effort to moderately overhaul the criminal justice system. . . .
 The Act modified prior sentencing law and expanded vocational training, early-release
 programs, and other programing designed to reduce recidivism.” Handford v. Spaulding, No.
 19-CV-434, 2019 WL 2122930, at *4 (N.D.N.Y. May 15, 2019) (citations omitted).

                                                  12
Hoenig v. United States, No. 19-CV-374, 2019 WL 2006695, at *1 (N.D. Tex. May 7, 2019).

Thus, it appears that under the First Step Act, a 10-year sentence now yields a maximum GCT of

540 days (54 x 10), rather than the maximum of 470 days it would have yielded under the

method described in Barber, 560 U.S. at 479.

        While the First Step Act may change other aspects of Petitioner’s GCT calculation, it

does not entitle him to GCT based on his 54 months in state custody, or based on a 360-month

sentence. As in Lopez, the “sentence imposed by the court” was the adjusted sentence—here,

306 months, not 360 months. See above at 10–12; see also Lopez, 654 F.3d at 184–85 & n. 5

(explaining that the sentence as adjusted under U.S.S.G. § 5G1.3(b) is “sentence imposed by the

district court”). Therefore, the First Step Act does not save the Petition.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Petition (Dkt. No. 1) is DENIED AND DISMISSED in its

entirety; and it is further

        ORDERED, that no Certificate of Appealability (“COA”) shall issue because Petitioner

has not made a “substantial showing of the denial of a constitutional right” as 28 U.S.C. §

2253(c)(2) requires, Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); and it is further

        ORDERED, that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.




                                                 13
DATED:   August 05, 2019
         Albany, New York




                            14
